Citation Nr: 1423246	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-32 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1958 to March 1973 and from April 1978 to May 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a 30 percent evaluation for service-connected PTSD.  Jurisdiction over the claims file is currently held by the RO in Montgomery, Alabama.

In his February 2008 notice of disagreement (NOD), the Veteran requested to appear at a hearing before the Board at its Central Office in Washington, D.C.  The September 2009 substantive appeal included a notation that the Veteran did not want a Board hearing.  Hence, the Veteran's request for a hearing is deemed withdrawn and the Board will continue with a decision in this case.  

The Veteran was issued a statement of the case (SOC) in July 2009 following receipt of the February 2008 NOD.  The SOC included the issue of entitlement to an effective date earlier than February 14, 2008 for the assignment of an increased 10 percent rating for left knee chondromalacia.  The September 2009 substantive appeal specifically excluded the claim for an earlier effective date and the 
appeal was not perfected.  The claim was not certified to the Board and the Veteran has not indicated that he wishes to pursue it.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claim for an earlier effective date is not currently before the Board. 

In March 2014, the Veteran raised the issues of whether new and material evidence has been submitted to reopen a claim for service connection for a back disability and entitlement to service connection for left lower extremity radiculopathy, both claimed as secondary to an unspecified service-connected disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's PTSD manifests mild symptoms with mild occupational and social impairment and an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was granted in a February 2005 rating decision with an initial 30 percent evaluation assigned effective July 19, 2004.  The July 2008 rating decision on appeal continued the 30 percent evaluation.  The Veteran contends that an increased rating is warranted as his disability manifests symptoms that are more consistent with a 50 percent evaluation.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated as 30 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board finds that the Veteran's PTSD has manifested mild symptoms throughout the entire claims period and most nearly approximates the criteria contemplated by the currently assigned 30 percent disability rating.  The specific symptoms associated with the Veteran's PTSD are considered by a 30 percent evaluation; he has complained of nightmares and sleep disturbance, irritability and suspiciousness, mild and periodic depression, panic attacks once a week, and mild memory loss.  The Veteran also did not manifest symptoms that were more than mild during VA examinations conducted in April 2008 and October 2012.  The April 2008 VA examiner characterized the Veteran's symptoms as mild and transient and the October 2012 VA examiner found that the Veteran had only occasional distressing thoughts related to his service experiences. 

The Veteran's PTSD has also been assigned Global Assessment of Functioning (GAF) scores that are indicative of mild impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's GAF scores have ranged from 61 to 65, consistent with some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning well with some meaningful interpersonal relationships.  Id.  

The Veteran has also not experienced social and occupational impairment that is more than mild.  He has been married to his wife for over 45 years and has a good relationship with her, his son, and his grandchildren.  At the October 2012 VA examination, the Veteran reported that he attended church regularly, and enjoyed playing golf with a friend.  The Veteran retired from his civilian job as a professor at a university in 2005 and has not worked since that time.  He stated at the April 2008 VA examination that he retired due to an exacerbation of his PTSD symptoms due to the war, but also noted that he was eligible for retirement due to his age and length of time at his job.  Neither the April 2008 nor the October 2012 VA examiner identified any specific effects on the Veteran's occupational functioning due to PTSD and the GAF scores assigned throughout the claims period are consistent with only mild impairment.  Thus, the Board finds that the Veteran manifests no more than mild impairment to social and occupational functioning due to PTSD. 

In sum, the Veteran experiences mild symptoms and impairment due to service-connected PTSD that is consistent with the currently assigned 30 percent rating.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an April 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the April 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  During the October 2012 VA examination, the Veteran stated that he had not attended mental health counseling at the Birmingham VA Medical Center (VAMC) since February 2011.  Records from the VAMC dating to February 2011 are associated with the claims file.  The Veteran has also not reported receiving any private treatment for PTSD or treatment at any other VA facilities.  

The Veteran was provided proper VA examinations in April 2008 and October 2012 in response to his claim for an increased rating.  The Board notes that the Veteran's claims file was not provided to the October 2012 VA examiner; however, the lack of claims file review does not render the VA examination inadequate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiner reviewed the Veteran's records in the Computerized Patient Record System (CPRS) and the examination results were based on examiner's own observations as well as the Veteran's own  reports regarding the severity of his mental health symptoms.  Furthermore, in cases for an increased rating not based on an initial evaluation, the present level of disability is of primary concern.  VA regulations do not give past medical reports precedence over current findings.  Francisco, supra.  The Board finds that the October 2012 VA examination includes a full discussion of the Veteran's symptoms as well as his past treatment history and current disability manifestations.  Thus, the lack of review of the claims file does not render the October 2012 VA examination inadequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


